08/19/2020


                  In the Supreme Court of the State of Montana                  Case Number: DA 18-0248



                          Supreme Court No. DA 18-0248

State of Montana,

              Plaintiff and Appellee,

      -vs-

Jory Russell Strizich,

              Defendant and Appellant.

     Order Granting Motion to Withdraw Appellant’s Opening Brief and
                     Setting New Briefing Deadline


      Newly appointed counsel for Appellant has filed an unopposed motion

seeking leave to withdraw the Appellant’s Opening Brief filed by previous counsel

on July 7, 2020. The State, which has yet to file a response brief, does not opposed

the motion.

      No good cause appearing otherwise, the Appellant’s Unopposed Motion to

Withdraw the Appellant’s Opening Brief is GRANTED.

      The Clerk of Court is DIRECTED to withdraw the previously filed

Appellant’s Opening Brief from the record.

      Appellant’s newly appointed counsel shall have until September 18, 2020 to


                                         -1-
prepare, file, and serve the Appellant’s Opening Brief in this matter.




                                         -2-
                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              August 19 2020